Filed 4/26/21 P. v. Reed CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B308660

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. MA079066)
         v.

DARRELL ANDRE REED,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Kathleen Blanchard, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
                          ___________
      Darrell Andre Reed pleaded no contest to willful infliction
of corporal injury on an intimate partner and admitted he had
suffered a prior serious felony conviction within the meaning of
the three strikes law. The trial court sentenced Reed to
four years in state prison. No arguable issues have been
identified following review of the record by Reed’s appointed
appellate counsel or our own independent review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Reed was charged by information with one count of willful
infliction of corporal injury on a current or former intimate
partner (Pen. Code, § 273.5, subd. (a)). On June 24, 2020 Reed
pleaded no contest to the charge and admitted he had previously
been convicted of participating in a criminal street gang (Pen.
Code, § 186.22, subd. (a)), a serious felony within the meaning of
the three strikes law (Pen. Code, §§ 667, subd. (b)-(j), 1170.12).
On August 19, 2020 the trial court sentenced Reed as a second
strike offender to the low term of two years, doubled to four
years. Reed filed a timely notice of appeal, noting that his appeal
concerned only sentencing or other matters occurring after the
plea that did not affect the validity of the plea. (Cal. Rules of
Court, rule 8.304(b).)
                            DISCUSSION
       We appointed counsel to represent Reed on appeal. After
reviewing the record, counsel filed a brief raising no issues.
Appointed counsel advised Reed on March 9, 2021 that he could
personally submit any contentions or issue he wishes the court to
consider. We have received no response.
       We have examined the record and are satisfied appellate
counsel for Reed has complied with counsel’s responsibilities and




                                 2
there are no arguable issues. (Smith v. Robbins (2000) 528 U.S.
259, 277-284; People v. Kelly (2006) 40 Cal.4th 106,
118-119; People v. Wende (1979) 25 Cal.3d 436, 441-442.)
                        DISPOSITION
     The judgment is affirmed.




                                         PERLUSS, P. J.
     We concur:




           SEGAL, J.




           FEUER, J.




                                 3